Citation Nr: 0210937	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-19 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and P.W.




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to March 
1956, and he died in November 1996.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Regional Office (RO) that denied the appellant's claim for 
service connection for the cause of the veteran's death.  


REMAND

In a statement dated in January 2001, the appellant indicated 
that she wanted to testify at a videoconference hearing 
before a Member of the Board.  By letter dated in May 2001, 
the RO indicated that the appellant had to clarify her 
hearing request.  However, once she specifically requested a 
videoconference hearing, the RO was obligated to schedule one 
for her.  38 C.F.R. § 20.700 et seq. (2001).  While there is 
a notation on a VA Form 8 dated in March 2002 that the 
appellant had canceled her hearing request via her 
representative, there is no written indication in the record 
from the representative or from the appellant indicating her 
desire to withdraw her hearing request.  Neither is there any 
indication that the RO ever scheduled the hearing.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied.  

2.  If any development action is 
undertaken by the RO, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

3.  The RO should schedule a 
videoconference hearing for the appellant 
before a Member of the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



